PER CURIAM.
The appellant, Roger D. Griffin, contends the trial court erred in revoking the probation he was serving for being a felon in possession of a firearm, carrying a concealed firearm, and possession of a firearm with a removed serial number. We affirm the revocation order without discussion. We do, however, remand this cause for correction of the revocation order to accurately reflect that Griffin was found to be in violation of conditions 2, 3, 6, and 7 of his probation, rather than conditions 1 and 3, as the current order indicates.
Affirmed; remanded for corrections.
FRANK, A.C.J., and THREADGILL and CASANUEVA, JJ., concur.